Law Offices SEC ATTORNEYS, LLC P.O. Box 116 Court Street, Suite 707 New Haven, Connecticut 06507 1.888.760.7770 Toll Free Securities, Hedge Funds, Corporate, 1.203.222.9333 Tel Tax, International, Mergers and 1.866.596.3211Fax Acquisitions and Related Matters www.secattorneys.com March 14, Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:CMG Holdings, Inc. To Whom It May Concern: On behalf of CMG Holdings, Inc., Commission File Number 000-51770,I enclose Form 10-K Annual Report pursuant to the Securities and Exchange Act of 1934 for year endedDecemner 31, 2008. If you have any questions please feel free to call me. Thank you.Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY AND IS A MEMBER OF SECURITIES ATTORNEYS INTERNATIONAL, [www.secattorneysintl.com] A GLOBAL NETWORK OF INDEPENDENT PROFESSIONAL SECURITIES, INVESTMENT BANKING AND BUSINESS LAW FIRMS, AND USES THE SEC ATTORNEYS NAME UNDER LICENSE.ALL SERVICES ARE PROVIDED INDEPENDENTLY BY MEMBER LAW FIRMS OF SECURITIES ATTORNEYS INTERNATIONAL, AND EACH MEMBER LAW FIRM IS SOLELY RESPONSIBLE FOR ITS WORK ON BEHALF OF CLIENTS.
